ACCEPTED
                                                                                               03-13-00084-CV
                                                                                                      3803232
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          1/16/2015 3:43:49 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                           No. 03-13-00084-CV

                                               IN THE                    FILED IN
                                                                  3rd COURT OF APPEALS
                                         COURT OF APPEALS             AUSTIN, TEXAS
                                  FOR THE THIRD DISTRICT OF TEXAS 1/16/2015 3:43:49 PM
                                             AT AUSTIN              JEFFREY D. KYLE
                                                                             Clerk


                                            Exelon Wind, LLC,
                                                Appellant,

                                                     v.

                                    Public Utility Commission of Texas,
                                                  Appellee.

                                  On Appeal from the 261 st District Court
                                          Travis County, Texas
                                  The Honorable Rhonda Hurley Presiding


                 UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL


                                                    THOMAS K. ANSON
                                                    STATE BAR NO. 01268200
                                                    JUDITH R. BLAKEWAY
                                                    STATE BAR NO. 02434400
                                                    J. DEREK QUICK
                                                    STATE BAR NO. 24072471
                                                    STRASBURGER & PRICE, LLP
                                                    720 BRAZOS ST., SUITE 700
                                                    AUSTIN, TEXAS 78701
                                                    TELEPHONE: (512) 499-3608
                                                    FACSIMILE:    (512) 536-5718
                                                    Tom.Anson@strasburger.com

                                                   ATTORNEYS FOR APPELLANTS




1602624.1iSPA'23787 0103!011515
                                 UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL

           Pursuant to Rule 42.1 ofthe Texas Rules of Appellate Procedure, Appellant Exelon Wind

LLC hereby moves to voluntarily dismiss the appeal in the above-styled cause.

           Appellant has conferred with opposing counsel, and this motion for voluntary dismissal is

unopposed.

                                                Respectfully submitted,

                                               Is/ Thomas K. Anson
                                               Thomas K. Anson
                                               State Bar No. 01268200
                                               E-mail: Tom.Anson(ii!Strasburger. com
                                               Judith R. Blakeway
                                               State Bar No. 02434400
                                               E-mail: Judith.Blakeway@Strasburger.com
                                               J. Derek Quick
                                               State Bar No. 24072471
                                               Email : Derek.Quick@Strasburger.com
                                               STRASBURGER & PRICE, LLP
                                               720 Brazos St., Suite 700
                                               Austin, Texas 78701
                                               Telephone: (512) 499-3608
                                               Facsimile: (512) 536-5718

                                               ATTORNEYS FOR APPELLANT




                                                  2

1602624.1 SPA23787 0103/011515
                                  CERTIFICATE OF SERVICE

       Pursuant to E-Filing Standing Order, I certify that on January 16, 2015, I
electronically filed the foregoing with the Clerk of Court using the CaseFileXpress
electronic filing system which will send notification of such filing to the following:

          John R. Hulme
          Assistant Attorney General
          Texas State Bar No. 10258400
          Environmental Protection Division
          P. 0. Box 12548
          Austin, Texas 78711-2548
          Telephone: (512) 4 75-4229
          Facsimile: (512) 320-0911
          John.Hulme@Jexasattorneygeneral.gov

          Attorneys for The Commissioners of
          Public Utility Commission ofTexas

          Stephen Fogel                               Mike Stenglein
          XCEL ENERGY SERVICES INC.                   Brad Thompson
          816 North Congress Avenue, Suite 1650       Amina S. Dammann
          Austin, Texas 78701-2471                    KING & SPALDING LLP
          Telephone: (512) 478-7267                   401 Congress Avenue
          Facsimile: (512) 478-9232                   Suite 3200
          stephen.e.fogel@xcelenergy.com              Austin, Texas 78701
                                                      Telephone: (512) 457-2000
          Ron H. Moss                                 Facsimile: (512) 457-2100
          WINSTEAD                                    mstenglein@kslaw .com
          40 I Congress Avenue, Suite 2100            bthompson@kslaw.com
          Austin, Texas 78701                         adammann@kslaw.com
          Telephone: (512) 370-2800
          Facsimile: (512) 370-2850                   Attorneys for
          rhmoss@winstead.com                         Occidental Permian Ltd.

         Attorneys for Southwestern          Public
         Service Company

                                                 Is/ Thomas K. Anson
                                                 Thomas K. Anson
                                             3

1602624.1•SPA123787>0103 011515